DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III and Species B, claims 5-8, 11-15, 17, 23-37, and 39-41 in the reply filed on 27 August 2021 is acknowledged.
Claims 1-4 and 18-22, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 August 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.  The ultraviolet radiation intensity unit “µm/cm2” is not customary to one of ordinary skill in the art.  Typically, units of measurement directed to light intensity are watts (W) or joules (J) per a unit of area (e.g. cm2), thus it is unclear how Applicants are measuring the ultraviolet radiation intensity of the instant application.  The subject matter is not properly described in the application as filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 5, 6, 29-37, 39, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al. (US Serial No. 2016/0137838), in view of Avakian et al. (US Serial No. 2016/0215096).
Regarding claims 5, 30, 37, and 38;  Rolland et al. teaches a method of forming a three-dimensional object, comprising: (a) (i) providing a carrier and an optically transparent member having a build surface, the carrier and the build surface defining a build region there between, or (ii) providing a carrier in a polymerizable liquid reservoir, the reservoir having a fill level, the carrier and the fill level defining a build region there between; (b) filling the build region with a polymerizable liquid, the polymerizable liquid comprising a mixture of: (i) a light polymerizable liquid first component, and (ii) a second solidifiable (or second reactive) component different from the first component; (c) irradiating the build region with light (through the optically transparent member when present) to form a solid polymer scaffold from the first component and advancing (e.g., advancing concurrently--that is, simultaneously, or sequentially in an alternating fashion with irradiating steps) the carrier away from the build surface to form a three-dimensional intermediate having the same shape as, or a shape to be imparted to, the three-dimensional object and containing the second solidifiable component carried in the scaffold in unsolidified or uncured form; and (d) concurrently with or subsequent to the irradiating step, solidifying and/or curing (e.g., further reacting, polymerizing, or 
Rolland et al. teaches the use of polyimides, however fails to teach the end-capped, imide-terminated prepolymer as required by the instant claims.  Avakian et al. teaches novel aromatic polyimides for use in 3D printing, wherein a low-melt viscosity imide oligomer is derived from stoichiometric amounts of a dianhydride of the formula:

    PNG
    media_image1.png
    106
    175
    media_image1.png
    Greyscale

wherein X is selected from the group consisting of nil, C=O, -CH2 and oxygen, and at least one diamine having the formula selected form the group consisting of: 

    PNG
    media_image2.png
    115
    233
    media_image2.png
    Greyscale

wherein the Y radicals are either the same or different and are selected from the group consisting of nil, CH2, C2H4, C=O, and oxygen, and an endcap selected from the group 

    PNG
    media_image3.png
    115
    514
    media_image3.png
    Greyscale

Rolland et al. and Avakian et al. are analogous art because they are both concerned with the same field of endeavor, namely photosensitive composition suitable for use in three dimensional printing.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the polyimide oligomer of Avakian et al. to the three dimensional printing composition of Rolland et al., and would have been motivated to do so in order to achieve a three dimensional printing composition having high temperature performance, as suggested by Avakian et al. [0009].
Rolland et al. and Avakian et al. fail to explicitly teach “at a temperature effective to cause a transimidization reaction to occur between the preopolymer and the diamine.”  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  Therefore, the claimed In re Spada, MPEP §2112.01, I & II. 
Regarding claims 6; wherein X is a CH2 group of the dianhydride, the polyimide oligomer of Avakian et al. reads on the instant claim (wherein L is a hydrocarbylene moiety, q and rare zero, and Ar is phenyl).
Regarding claim 29; Avakain et al. teaches the amount of endcap determines the molecular weight of the resulting aromatic polyimide because the endcap competes with the asymmetric dianhydride for reaction sites at the diamine(s) [0036].  The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  See In re Aller, 105 USPQ 233; see MPEP §2144.05.  At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the amount of endcap, yielding a polyimide of a desired molecular weight (e.g. 2000), and would have been motivated to do so in order to achieve optimal printing capability in the process of three dimensional printing.
Regarding claims 31-33; Rolland et al. teaches the use of isobornyl acrylate [0349].
Regarding claims 34-35; Rolland et al. teaches the use of a diamine, such as ethylene diamine (corresponding diamine of ethylene glycol) [0258].
Regarding claim 39; Rolland et al. teaches polymerization via ultraviolet and/or visible light (encompasses a wavelength of 405 nm) [0114].
Regarding claim 41; Rolland et al. teaches heating at a temperature of 50 or 80 to 100°C [0020].

Allowable Subject Matter
Claims 7, 8, 11-15, 17, and 23-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767